                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION


ASHLEY B. JOHNSON                                                         PLAINTIFF


V.                                        CIVIL ACTION NO. 3:21-CV-226-KHJ-MTP


JACKSON PUBLIC SCHOOL                                                 DEFENDANT
DISTRICT

                                         ORDER

          This matter is before the Court on Defendant Jackson Public School District’s

(“JPSD”) Motion to Dismiss [9]. For these reasons, the Court denies the motion

without prejudice.

     I.        Background

          A.     Procedural History

          Pro se Plaintiff Ashley B. Johnson sued JPSD, alleging JPSD racially

discriminated against her in violation of Title VII when it terminated her

employment. Compl. [1]. Johnson further alleges that by not allowing her to work

from home, JPSD violated the Coronavirus Aid, Relief, and Economic Security

(CARES) Act, Pub. L. No. 116-136, 134 Stat. 281 (2020). Id. JPSD moved to dismiss

this action, arguing Johnson fails to state a claim upon which relief can be granted

for either claim. [9]. When she did not respond to JPSD’s Motion to Dismiss, the

Court ordered Johnson to respond within fourteen days of the Order (June 30, 2021)

or notify the Court that she chooses not to respond. [11]. She did neither.
       B.     Facts

       JPSD employed Johnson as an assistant teacher from August 2019 to

September 2020. [1] at 2. Johnson worked from home in early 2020 because the

COVID-19 pandemic prevented her four children from attending school. Id. Johnson

alleged that her supervisor, Dr. Harper, began discriminating against her soon

after. Id. Harper allegedly told Johnson, “I don’t pay you to watch your kids,” and

made disparaging comments about her working from home. Id.

       Later that year, Johnson claims Harper chastised her for being twenty

minutes late for a meeting. Id. at 3. Harper called Johnson, and there was a

“heated exchange of words” during which Johnson said she resigned. Id. Johnson

states that, during this conversation, Harper “harassed” her, causing her to resign

under duress. Id. Johnson alleges that she called Harper back “minutes later” to

retract her resignation, and Harper agreed. Id; [1-1] at 2. Despite this retraction,

Johnson later received an email from Harper accepting her resignation and saying

her “services were no longer needed.” [1-1] at 2. The next day, Johnson was locked

out of Zoom, and Harper allegedly emailed Johnson saying, “Oh, I forgot, you

resigned.” [1] at 3. Johnson, however, maintains that JPSD requires all resignations

to be in writing. Id.

       A few months later, Johnson filed an EEOC Charge, alleging JPSD

“terminated” her because of her race. [1-1] at 2. On January 4, 2021, the EEOC

dismissed the Charge and issued a Right to Sue Letter.



                                           2
   II.      Standard

         In reviewing a motion under Federal Rule of Civil Procedure 12(b)(6), “the

central issue is whether, in the light most favorable to the plaintiff, the complaint

states a valid claim for relief.” Doe v. MySpace, Inc., 528 F.3d 413, 418 (5th Cir.

2008) (quoting Hughes v. The Tobacco Inst., Inc., 278 F.3d 417, 420 (5th Cir. 2001)

(alteration omitted)). A valid claim for relief contains “sufficient factual matter,

accepted as true,” giving the claim “facial plausibility” and allowing “the court to

draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 556 (2007)). The plausibility standard does not ask for a

probability of unlawful conduct but does require more than a “sheer possibility.” Id.

“Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements” do not satisfy a plaintiff’s pleading burden. Id. (citing

Twombly, 550 U.S. at 555).

         Johnson’s status as a pro se litigant does not excuse her from the Twombly

and Iqbal pleading requirements. Although the Fifth Circuit instructs the Court to

“liberally construe” pro se litigants’ pleadings, the Court must still “abide by the

rules that govern the federal courts.” Equal Emp’t Opportunity Comm’n v. Simbaki

Ltd., 767 F.3d 475, 484 (5th Cir. 2014) (quoting Frazier v. Wells Fargo Bank, N.A.,

541 F. App’x 419, 421 (5th Cir. 2013)). Johnson must “properly plead sufficient facts

that, when liberally construed, state a plausible claim to relief.” Id. (citing

Champion v. United States, 421 F. App’x 418, 423 (5th Cir. 2011)).


                                            3
   III.    Analysis

      Johnson claims JPSD discriminated against her in violation of Title VII of

the Civil Rights Act of 1964 and that JPSD violated the CARES Act of 2020. JPSD

argues that the Court should dismiss the discrimination claim because Johnson

fails to allege sufficient facts that would plausibly entitle her to relief. JPSD also

argues that the CARES Act claim should be dismissed because the Act does not

provide for a private cause of action, and even if it did, Johnson has failed to

identify which provision JPSD violated.

      A.      Race Discrimination

      Title VII prohibits an employer from discriminating against any individual

on the basis of race. 42 U.S.C. § 2000e-2(a)(1). “At the Rule 12(b)(6) stage, our

analysis of the Title VII claim is governed by Swierkiewicz v. Sorema N.A. [534 U.S.

506 (2002)]—and not the evidentiary standard set forth in McDonnell Douglas Corp.

v. Green, [411 U.S. 792 (1973)].” Olivarez v. T-mobile USA, Inc., 997 F.3d 595, 600

(5th Cir. 2021). To succeed at the pleading stage, a plaintiff must plead sufficient

facts to show “(1) an adverse employment action, (2) taken against a plaintiff

because of her protected status.” Id. (emphasis in original) (quoting Cicalese v.

Univ. of Tex. Med. Branch, 924 F.3d 762, 767 (5th Cir. 2019)). “When a complaint

purports to allege a case of circumstantial evidence of discrimination, it may be

helpful to refer to McDonnell Douglas to understand whether a plaintiff has

sufficiently pleaded an adverse employment action taken ‘because of’ his protected

status as required under Swierkiewicz,” Id. (emphasis in original) (citing Cicalese,



                                            4
924 F.3d at 767). “Specifically, a plaintiff must allege facts sufficient to support a

finding ‘that he was treated less favorably than others outside of his protected

class.’” Id. (emphasis in original) (quoting Alkhawaldeh v. Dow Chem. Co., 851 F.3d

422, 427 (5th Cir. 2017).

      In discrimination cases, the Fifth Circuit “strict[ly] interpret[s]” whether an

employer took an adverse employment action. Pegram v. Honeywell, Inc., 361 F.3d

272, 282 (5th Cir. 2004). An “adverse employment action” includes “ultimate

employment decisions such as hiring, granting leave, discharging, promoting, or

compensating.” McCoy v. City of Shreveport, 492 F.3d 551, 559 (5th Cir. 2007).

JPSD argues Johnson does not sufficiently plead an adverse employment action

because she resigned and does not state sufficient facts to show JPSD constructively

discharged her. Although Johnson does not respond to JPSD’s Motion to Dismiss,

she alleges in her Complaint that she retracted her resignation “minutes later,” that

Harper “agreed” to this retraction, and that JPSD policy requires resignations to be

in writing. [1] at 3; [1-1] at 2. She also states in her EEOC Charge that JPSD

“terminated” her and alleges Harper locked her out of Zoom and told her that her

services were no longer needed. Id. Accepting these facts as true and viewing them

in the light most favorable to Johnson, the Court finds Johnson alleges sufficient

facts to show JPSD took an adverse action against her. The Court must therefore

decide whether Johnson pleads sufficient facts showing JPSD treated her less

favorably because of her race.

      Johnson does not meet her burden on this element. She does not allege that



                                            5
she was treated differently than similarly situated, non-African American

employees and presents no facts showing JPSD discriminated against her because

of her race. Rather, she alleges Harper “targeted and discriminated against” her

“because [she] worked from home.” [1] at 2. Because Johnson fails to allege

sufficient facts that plausibly suggest JPSD fired her because of her race, Johnson

does not state a claim for Title VII race discrimination.

      B.     CARES Act

      JPSD asks the Court to dismiss Johnson’s allegation that JPSD violated the

CARES Act by not allowing her to work from home. The Court need not decide

whether the CARES Act creates a private right of action, as Johnson has not alleged

JPSD would not let her work from home. In fact, she admits that “the Jackson

Public School District made the accommodation and granted me work from home.”

[1] at 2. Although she claims Harper made disparaging comments about her

working from home, she does not state that JPSD asked her to come back to campus

or told her she could not work from home any longer. For these reasons, Johnson

failed to plead sufficient facts showing JPSD violated the CARES Act.

      Despite Johnson’s failure to respond to JPSD’s Motion to Dismiss [9] and this

Court’s Order [11], the Court will allow Johnson until July 28, 2021, to amend her

complaint to cure the deficiencies identified by the Court.

IV.   Conclusion

      The Court DENIES WITHOUT PREJUDICE JPSD’s Motion to Dismiss [9].

Johnson has until July 28, 2021, to amend her complaint to cure the deficiencies



                                           6
identified by the Court. If Johnson chooses not to amend, the Court will sua sponte

dismiss her complaint with prejudice.

      SO ORDERED this the 14th day of July, 2021.

                                             s/ Kristi H. Johnson
                                             UNITED STATES DISTRICT JUDGE




                                         7
